Me. Chiee Justice Beawtlt
(concurring): Whether the jurisdiction- — that is, the power to hear and determine — invoked by the application to the district court is derived from the statute or is one of the inherent powers of a court of equity, a sufficient showing must be made by the affidavit or petition to put the *450power in motion; otherwise the court is without newer to make the order at all. And when the application is sufficient to support an order, yet, if the court in granting relief thereon, goes further in the order than is justified by the facts stated, this is excess of jurisdiction to the same extent, and the order so made is void pro temto. To- say, as the defendant does, that an order not justified by the record is an error within jurisdiction, and that this court has no power to grant relief by way of certiorari or any other writ, is equivalent to saying that a district court has power to override the constitutional rights of á citizen, and that there is no remedy for the wrong thus done. If this position is tenable, then it follows that, if that court should make an order upon an oral application not under oath, the aggrieved party would have no remedy. There is no appeal from the order itself, nor any other adequate remedy. An appeal from the judgment would furnish no relief whatever. The order will have been executed long before the judgment is rendered, and the wrong thus done in the invasion of the relator’s rights will be beyond repair. Of course, the district court may decide wrong as well as right upon this kind of an application as well as upon any other, but its power to decide must first be invoked by a proper application. The only doubt I have is as to the remedy —whether this court should in this ease interfere by certiorañ or by its supervisory power. That it has power to grant the relief prayed for is beyond question. I am inclined to think that certiorari is the proper remedy, and hence concur.